Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figure 1-7, claims 1-15, 19 and 20 in the reply filed on 12/22/2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: the reference character “97” is used for the “support portion” (p.0063) and the “spring” (p.0068; p.0077).  
Appropriate correction is required.

Claim Objections
Claims 2-15, 19 and 20 are objected to because of the following informalities:  claims 2-15, 19 and 20 should start with “The” instead of “A”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a porta filter”, in lines 8 and 9, is unclear if it is referring to the porta filter recited in line 5, or if it is a different porta filter.
In claim 2, the limitation “a porta filter”, in line 3, is unclear if it is referring to the porta filter recited in claim 1, or if it is a different porta filter.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree is the dispensing control member substantially flat.
In claim 6, the limitation “a porta filter”, in line 2, is unclear if it is referring to the porta filter recited in claim 1, or if it is a different porta filter.
In claim 8, the limitation “a porta filter”, in line 3, is unclear if it is referring to the porta filter recited in claim 1, or if it is a different porta filter.
In claim 9, the limitation “a porta filter”, in line 2, is unclear if it is referring to the porta filter recited in claim 1, or if it is a different porta filter.
In claim 10, the limitation “a porta filter”, in line 2, is unclear if it is referring to the porta filter recited in claim 1, or if it is a different porta filter.
In claim 10, the limitation “a regulator member”, in line 3, is unclear if it is referring to the same regulator member recited in line 3, or if it is a different regulator member.
In claim 10, the limitation “whereby interaction between each outlet spout and each respective regulator member” is unclear because the claim recited “at least one regulator member”, and “an outlet spout”, so how come the claim later recited “each outlet spout” and “each respective regulator member” like giving the impression that there is more than one outlet spout and more than one regulator member.
Claim 10 recites the limitation “the spout”, in line 3, and "the maximum travel distance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, the limitation “a porta filter”, in line 3, is unclear if it is referring to the porta filter recited in claim 1, or if it is a different porta filter.
In claim 11, the limitation “a regulator member”, in line 5, is unclear if it is referring to the same regulator member recited in line 3, or if it is a different regulator member.
Claim 11 recites the limitation "the position of the regulator member" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the maximum travel distance" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the downwardly extending shaft" in line 2, “the maximum travel distance” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, the limitation “a porta filter”, in lines 6-7, is unclear if it is referring to the porta filter recited in claim 1, or if it is a different porta filter.
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree are the locations substantially equidistantly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nick (AU 2012268779).
Regarding claim 1, Nick teaches a coffee dispenser (1) for dispensing coffee into a porta filter (100) of a coffee machine (as shown in Fig. 1), the coffee dispenser comprising an inlet (inlet of portion of dispensing chute 23 within 5) for receiving ground coffee (page 10, lines 12-28); a ground coffee holder (portion of dispensing chute 23 within 5) that receives ground coffee from the inlet (page 10, lines 12-28); and a porta filter carriage (combination of 4 and 5, or 4 and 405) for receiving a porta filter (100), the porta filter carriage movable relative to the ground coffee holder between a closed position (first position shown in Fig. 10, 13 and 14) wherein ground coffee is restricted 
Regarding claim 2, Nick teaches the coffee dispenser as set forth above, wherein the porta filter carriage includes a substantially flat dispensing control member (5 or 405) having a control plate (51) and a cut out portion (cut out portion of 5 where portafilter 100 is supported) configured to receive a porta filter (100), the control plate arranged to contact a lower lip of the ground coffee holder (thru support assembly 4) to prevent egress of coffee from the ground coffee holder when the porta filter carriage is in the closed position (as shown in Fig. 14), and the cut out portion aligning with the ground coffee holder to allow ground coffee to fall under gravity to the porta filter when the porta filter carriage is in the dispensing position (as shown in Fig. 16).
Regarding claim 3, Nick teaches the coffee dispenser as set forth above, comprising a slide mechanism (29 and 53) arranged to facilitate reciprocal movement of the porta filter carriage relative to the ground coffee holder (as shown in Fig. 10-16).

Regarding claim 5, Nick teaches the coffee dispenser as set forth above, comprising a holding member (5 or 405) for supporting a porta filter (100) received during use in the porta filter carriage (as shown in Fig. 1-3, 5, 8-16).
Regarding claim 7, Nick teaches the coffee dispenser as set forth above, wherein the holding member is resiliently mounted so as to facilitate reception of porta filters of differing sizes into the porta filter carriage (as shown in Fig. 19-22; page 18, lines 1-13).
Regarding claim 8, Nick teaches the coffee dispenser as set forth above, comprising a dosage regulator arranged to control an amount of coffee dispensed into a porta filter received during use in the porta filter carriage such that the amount of coffee in the porta filter is a defined amount less than full (page 5, lines 9-12; page 14, lines 15-30 and page 15, lines 1-3; page 16, lines 22-26).
Regarding claim 9, Nick teaches the coffee dispenser as set forth above, wherein the dosage regulator is arranged to control the amount of coffee dispensed into a porta filter received during use in the porta filter carriage by controlling the position of the porta filter relative to the ground coffee holder when the porta filter carriage is in the dispensing position (page 10, lines 7-11; page 15, lines 24-30; page 5, lines 9-12; page 14, lines 15-30 and page 15, lines 1-3; page 16, lines 22-26).
Regarding claim 10, Nick teaches the coffee dispenser as set forth above, wherein the dosage regulator includes at least one regulator member (combination of 51 and 33), wherein when a porta filter has an outlet spout (109) at a defined location 
Regarding claim 11, Nick teaches the coffee dispenser as set forth above, wherein the dosage regulator includes a regulator body (33), at least one regulator rod (portion of 51 that contacts 33) slidably received in the regulator body (as shown in Fig. 14), and at least one regulator member (portion of 51 that does not contact 33), wherein when a porta filter has an outlet spout (109) at a defined location on the porta filter (as shown in Fig. 3 and 5), a first end of the regulator rod contacts the spout of the porta filter (thru the support assembly 4, the cradle 5 and filter receptable 102) and a second opposite end of the regulator rod contacts a regulator member (as shown in Fig. 10-16), the position of the regulator member determining the maximum travel distance of the porta filter carriage as the porta filter carriage moves from the closed position to the dispensing position (as shown in Fig. 10-16) (this limitation is considered an alternative due to the use of the word “when”). 
Regarding claim 12, Nick teaches the coffee dispenser as set forth above, wherein the dosage regulator includes a regulator member (51) mounted on the downwardly extending shaft (shaft where pivot pin 29 and spring 31 are located) (as shown in Fig. 4) and arranged to extend from the shaft towards a supporting wall (wall of support assembly 4) of the coffee dispenser (as shown in Fig. 10-16), wherein a 
Regarding claim 13, Nick teaches the coffee dispenser as set forth above, comprising a biasing device (spring 31) for biasing the ground coffee holder and the porta filter disposed during use in the porta filter carriage towards each other (as shown in Fig. 10, 13 and 14; page 3, lines 21-24; page 11, line 7).
Regarding claim 14, Nick teaches the coffee dispenser as set forth above, wherein the biasing device includes a spring (31) arranged to bias the ground coffee holder towards the porta filter carriage (as shown in Fig. 10, 13 and 14; page 3, lines 21-24; page 11, line 7).
Regarding claim 19, Nick teaches the coffee dispenser as set forth above, comprising a display (35) arranged to communicate information associated with the coffee dispenser to an operator (page 11, lines 9-15; page 14, lines 15-24).
Regarding claim 20, Nick teaches the coffee dispenser as set forth above, wherein the coffee dispenser is arranged to show on the display information indicative of an amount of time since coffee was dispensed by the coffee dispenser (page 14, lines 15-30 and page 15, lines 1-3; page 16, lines 15-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nick in view of Pluimers (NL 2007126).
Regarding claim 6, Nick teaches all the elements of the claimed invention as set forth above, except for, wherein a distance between the ground coffee holder and the holding member is adjustable so that porta filters of differing height can be accommodated in the porta filter carriage.
Pluimers teaches a ground coffee pressing device (Fig. 1) comprising an adjustable lower porta filter holder (150) so that porta filters of differing height can be accommodated in the porta filter holder (as shown in Fig. 3; page 9, lines 16-18).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the coffee dispenser of Nick, with Pluimers, by providing an adjustable porta filter carriage, for the advantages to adapt to porta filters of various vertical sizes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nick.
Regarding claim 15, Nick teaches all the elements of the claimed invention as set forth above, except for, wherein the biasing device include a plurality of springs arranged to bias the ground coffee holder towards the porta filter carriage at locations substantially equidistantly disposed around the ground coffee holder.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of springs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,095,032, US 2016/0128507, US 2014/0203118 and US 2015/0136496.

1Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        01/13/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761